Title: James Madison to James K. Paulding, 27 June 1831
From: Madison, James
To: Paulding, James Kirke


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 27. 1831
                            
                        
                        
                        With your favor of the 20th. inst: I recd the Volume of Pamphlets containing that of Mr Chs. Pinckney, for
                            which I am indebted to your obliging researches. I have not yet sufficiently examined the pamphlet in question, but have
                            no doubt that it throws light on the object to which it has relation.
                        I had previously recd yours of the 13th. and must remark that you have not rightly seized the scope of what
                            was said in mine of April. I did not mean that I had in view a History of any sort, public or
                            personal; but only a preservation of materials of which I happened to be a Recorder, or to be found in my voluminous
                            correspondence, with official associates or confidential friends. By the first I alluded particularly to the proceedings
                            and debates of the latter periods of the Revolutionary Congress, and of the Federal Convention in 1787; of which, in both
                            cases, I had as a member, an opportunity of taking an account.
                        I do not lose sight of the Sketch I promised; which however can be but the merest skeleton, with references
                            to my pigeon holes for whatever flesh may be found for it With reassurances of my great esteem & cordial regard 
                        
                        
                            
                                James Madison
                            
                        
                    